—In a stockholder’s derivative action pending in the Supreme Court, Kings County (Action No. 1), the appeal is from an order denying appellants’ motion to remove Action No. 2 from the Supreme Court, New York County, to the Supreme Court, Kings County, and to consolidate it with Action No. 1, and for other relief. The motion was denied without prejudice to renewal after the determination by this court of an appeal from an order in Action No. 1 entered January 6, 1959. Appeal dismissed, without costs. We find no reason, in this record, for deviation from the general rule that no appeal lies from an order denying a motion without prejudice to renewal (Blair *986v. Holzberg, 4 A D 2d 674), Nolan, P, J., Wenzel, Murphy, Hallman and Kleinfeld, JJ., concur.